Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
Claim 3, line 4, “the case” should be changed to “the lower case”.
Claim 6, line 2, “the case” should be changed to “the lower case”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
Lines 9-10, the feature “the antenna pattern is provided on a wall surface on a side of the inner space portion of the lower case and is accommodated in the inner space portion” renders the claimed indefinite. There is lack of antecedent basis for the feature “the inner space portion of the lower case” in the claim. Note that, lines 6-7 recite “the upper case forms an inner space portion”. For examination 
Lines 11-12, the feature “the first ground pattern is formed on a wall surface on the opposite side of the inner space portion of the lower case and is positioned so as to face the antenna pattern” renders the claimed indefinite. There is lack of antecedent basis for the feature “the inner space portion of the lower case” in the claim. Note that, lines 6-7 recite “the upper case forms an inner space portion”. For examination purpose, it is interpreted as “the first ground pattern 33 is formed on a wall surface 12b of the lower case 12 on the opposite side of the inner space portion and is positioned so as to face the antenna pattern 32” as illustrated in Figures 2-3.
Claims 3 and 5-6 are rejected for being dependent on the indefinite claim 1.
Clarifications are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagisawa et al (US 2017/0104275).
Regarding claim 1, Yanagisawa discloses in Figures 1-2, an antenna unit, comprising: 
an antenna that includes a conductive antenna pattern (401) and a first ground pattern (10) that functions as ground of the antenna pattern (401), the antenna transmitting or receiving an electric wave; and 
a case that has dielectricity, the case being provided with the antenna (401), wherein the case includes an upper case (50) and a lower case (20), 

 the lower case (20) is engaged with the opening portion of the upper case (50), 
the antenna pattern (401) is provided on a wall surface on a side of the lower case (20) and is accommodated in the inner space portion, and the first ground pattern (10) is formed on a wall surface of the lower case (20) on the opposite side of the inner space portion and is positioned so as to face the antenna pattern (401).
Regarding claim 6, as applied to claim 1, Yanagisawa discloses in Figures 1-2,
wherein the antenna pattern (401) is formed on the wall surface of the lower case.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al (US 2017/0104275) in view of Ohtsuka et al (US 5,798,734).
Regarding claim 3, as applied to claim 1, Yanagisawa discloses in Figures 1-2, 
wherein the antenna includes a dielectric support (301) having dielectricity, and
the antenna pattern (401) is formed on a surface on one side of the dielectric support (301) and is provided on the wall surface of the lower case (20) with the dielectric support interposed therebetween.

Ohtsuka discloses in Figure 1, the dielectric support being a sheet-shaped film (40).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the dielectric support of Yanagisawa with the dielectric support being a sheet-shaped film as taught by Ohtsuka to provide proper support the antenna based on particular application or environment of use. Therefore to employ having the dielectric support as claimed invention would have been obvious to person skill in the art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al (US 2017/0104275) in view of Ohtsuka et al (US 5,798,734) and further in view of Nakahara (JP 05243836).
Regarding claim 5, as applied to claim 3, Ohtsuka further disclose sin Figure 1, 
a micro stripline (48) that includes a conductive power supply pattern (48) and is configured to transmit electric power to the antenna, and wherein the power supply pattern (48) is formed on a film surface on the one side of the film (40).
Ohtsuka does not disclose a second ground pattern functioning as ground of the power supply pattern and the second ground pattern is formed on a film surface on the other side of the film and is positioned so as to face the power supply pattern.
Nakahara discloses in Figure 7, a second ground pattern (1) functioning as ground of the power supply pattern (6) and the second ground pattern (1) is formed on a film surface on the other side of the film (3) and is positioned so as to face the power supply pattern (5).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna unit of Ohtsuka with the antenna unit having a second ground pattern as taught by Nakahara to shield the power supply pattern and optimize 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This action is made non-final.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/             Primary Examiner, Art Unit 2845